Name: Commission Regulation (EEC) No 2200/88 of 22 July 1988 fixing for the 1988/89 marketing year the reference prices for carp
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 No L 195/52 Official Journal of the European Communities 23 . 7. 88 COMMISSION REGULATION (EEC) No 2200/88 of 22 July 1988 fixing for the 1988/89 marketing year the reference prices for carp THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3759/87 (2), and in particular Article 22 (5) thereof, Whereas Article 22 ( 1 ) of Regulation (EEC) No 3796/81 provides that before the beginning of each marketing year reference prices may be fixed for carp ; whereas those prices may be fixed at different levels within each marketing year according to seasonal fluctuations in prices ; Whereas Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of application for carp (3), as amended by Regulation (EEC) No 2046/85 (4), provides that the reference prices shall be fixed for the period 1 August to 30 November, for the period from 1 to 31 December and for the period from 1 January to 31 July ; Whereas the fixing of reference prices is essential in order to enable appropriate measures to be applied for the protection of Community production ; whereas, having regard to the information available on production prices, reference prices should be fixed at the levels indicated below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The reference price for carp shall be as follows :  for the period 1 August to 30 November 1988 : 1 715 ECU/tonne,  for the period 1 to 31 December 1988 : 1 506 ECU/ tonne,  for the period 1 January to 31 July 1989 : 1 387 ECU/tonne . Article 2 This Regulation shall enter into force on 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 359, 21 . 12. 1987, p. 1 . (3) OJ No L 207, 29 . 7 . 1974, p. 30 . (4) OJ No L 193, 25. 7: 1985, p. 15 .